IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRADLEY GRAFFIUS,                          : No. 391 MAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
DEPARTMENT OF TRANSPORTATION,              :
BUREAU OF DRIVER LICENSING,                :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.